        Case 1:20-cv-00593-JB-SMV Document 9 Filed 07/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

GUSTAVO CEDENO,

       Plaintiff,

v.                                                                         No. 20-cv-0593 JB/SMV

FNU LNU and FNU ALFARO,

       Defendants.

     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. 2], filed on June 19, 2020, and Plaintiff’s Motion and

Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 8], filed on July 14, 2020.

Because the Court grants the Application, the filing fee for this civil-rights Complaint is $350.

Based on the information about Plaintiff’s financial status, see [Doc. 8] at 4–5, the Court will waive

an initial partial payment pursuant to § 1915(b)(1). Plaintiff is still required to pay the full amount

of the filing fee pursuant to § 1915(b)(1). Failure to comply with this order may result in dismissal

of the Complaint without further notice.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs [Doc. 2] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion and Affidavit for Leave to Proceed

Pursuant to 28 U.S.C. § 1915 [Doc. 8] is GRANTED and the initial payment is WAIVED.

       IT IS FURTHER ORDERED that Plaintiff file monthly financial certificates and make

monthly payments of 20% of the preceding month’s income credited to his account until the fee is
        Case 1:20-cv-00593-JB-SMV Document 9 Filed 07/23/20 Page 2 of 2




paid or show cause why the payment should be excused. The Clerk is directed to provide Plaintiff

with two copies of the post-filing financial certificate.

       IT IS SO ORDERED.

                                                       ____________________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge




                                                  2
